Title: To John Adams from Timothy Pickering, 22 June 1799
From: Pickering, Timothy
To: Adams, John



Sir
Department of State June 22. 1799

Yesterday I was honoured with your letter of the 15th covering the proclamation respecting the St. Domingo trade; and last evening a packet from Doctor Stevens & General Maitland, announcing that the arrangements were to far made as to admit of the opening the ports of Cape Francois & Port au Prince on the first of August. That is, vessels previously sailing from the U. States and Jamaica, may on that day enter those two ports, and not before.
The Heads of Departments have been reading the dispatches and considering the subject—and are to meet again presently. I seize the interval to announce thus much; the mail being near closing. By the mail of Monday (the 24th) I shall be able to forward copies of the most important documents. The British merchant vessels are to enter under the flag of a Parlementaire, at present. Colo. Grant is not yet permitted to remain in the Island, nor any other openly as a British Agent.
I have the honor / to be with great respect, / sir yr. most obt. servt.

Timothy Pickering